Citation Nr: 0921573	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the ring and middle finger of each hand, and, 
if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veteran's Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO 
denied a claim of service connection for a disability of the 
fingers of each hand.  

2.  Evidence submitted since the August 2004 rating decision, 
in which the RO denied a claim of service connection for a 
disability of the fingers of each hand, that is not redundant 
or cumulative of evidence already of record, raises a 
reasonable possibility of substantiating that claim.  

3.  The Veteran's disability of the middle and ring fingers 
of each hand did not have onset during active service, 
arthritis of those fingers did not manifest within one year 
of separation from active service, and disability of those 
fingers is not related to active service.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, in which the RO denied a 
claim of service connection for a disability of the fingers 
of each hand, is final.  38 U.S.C.A.  § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2008).  

2.  Evidence submitted since the August 2004 rating decision, 
in which the RO denied service connection for a disability of 
the fingers of each hand, is new and material and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156 (2008).

3.  The criteria for service connection for a disability of 
the middle and ring fingers of each of the Veteran's hands 
have not been met.  38 C.F.R. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

New and material evidence

In an August 2004 rating decision, the RO denied service 
connection for a bilateral finger disability on the bases 
that no disability of the fingers was shown to have onset 
during the Veteran's service or to have been caused by his 
active service.  That decision and a copy of the Veteran's 
appellate rights were mailed to the Veteran that same month.  
He did not initiate an appeal of that decision within one 
year and the decision therefore became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  

In a May 2007 Statement of the Case, the RO reopened the 
Veteran's claim and decided the claim on the merits.  Still, 
the Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, 
before turning to the merits, the Board explains that new and 
material evidence has been secured to reopen the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

At the time of the August 2004 rating decision, relevant 
evidence of record included service treatment records and 
post service private treatment records from Jewitt 
Orthopaedic Center and Space Coast Orthopedic Center.  This 
evidence did not indicate that the Veteran had any symptoms 
of disability of his fingers during service.  Nor did the 
evidence suggest that a current disability of his fingers was 
related to his service.  

In a March 2006 letter, "N.M.N.", M.D. stated that the 
Veteran had problem with trigger fingers and that the problem 
was related to working with jet engines.  Taken with the 
Veteran's DD 214, which shows that the Veteran was a jet 
aircraft mechanic during service, this evidence raises a 
reasonable possibility of substantiating his claim.  Hence, 
the Board will reopen the Veteran's claim.  The Board now 
turns to addressing the merits of that claim.  

Merits

The Veteran contends that he suffers disability of the ring 
and middle fingers of both hands due to physically demanding 
work as an aircraft mechanic during active service.  During 
the April 2009 hearing, the Veteran testified to the effect 
that, while working long hours in service, his fingers 
cramped and were painful.  Hearing transcript at 4.  He 
testified that he had these symptoms at the time of 
separation from active service.  Id. at 6.  

The Veteran also testified that following service he worked 
for a short time for an aircraft company prior to pursuing an 
education in mechanical engineering, after which time he 
worked in an engineering capacity; essentially a non-
physically demanding occupation.  Id. at 7-8.  

Service treatment records are absent for reported symptoms 
involving the Veteran's hands or fingers.  A December 1969 
report of separation medical examination includes that there 
was a normal clinical evaluation of the Veteran's upper 
extremities.  There is no mention of his hands or fingers in 
this report.  This is evidence against this claim because it 
tends to show that the Veteran did not have the claimed 
disability or symptoms of the claimed disability during 
service.  

A December 1992 treatment note from Jewett Orthopaedic Clinic 
marks the earliest evidence of record of a finger disability.  
This note states only that the Veteran had catching and 
tingling of his right middle finger, described as typical 
trigger finger.  An impression was rendered of right middle 
finger trigger finger.  There is no statement as to cause of 
this condition.  

The next evidence of record is from the Space Coast 
Orthopedic Center.  August 1993 treatment notes signed by 
"H.H.", M.D. report that the Veteran had triggering of the 
right middle finger.  An October 1995 treatment note signed 
by "H.E.K.", M.D. documents that the Veteran had  
triggering of both middle fingers with every flexion and 
extension.  These notes from Space Coast Orthopedic Center do 
not provide a reason for this condition.  

Notes from Dr. N.M.N. for the period from  January 2000 to 
December 2003 do not mention any symptoms or problems with 
the Veteran's hands or fingers.  Included in these records 
are records from other health care providers going back to 
1996, none of which reports symptoms or pathology of the 
Veteran's hands or fingers.  

In a March 2006 letter Dr. N.M.N. provided a medical opinion 
regarding the etiology of the Veteran's claimed disability.  
In November 2007, the Veteran underwent an examination by 
G.M.L., D.O. pursuant to a request from VA.  Dr. G.M.L. also 
provided an opinion as to the etiology of the Veteran's 
claimed disability.  The opinions are in conflict.  

In cases involving conflicting medical statements or 
opinions, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the Court stated as follows:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court provided additional guidance as to the how to weigh 
medical opinion evidence.  Guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  

Significantly, the Court as follows:  

That the medical expert is suitably 
qualified and sufficiently informed are 
threshold considerations; most of the 
probative value of a medical opinion 
comes from its reasoning.  Neither a VA 
medical examination report nor a private 
medical opinion is entitled to any weight 
in a service-connection or rating context 
if it contains only data and conclusions. 

The complete text referencing the Veteran's hands or fingers 
in the March 2006 letter from Dr. N.M.N. is as follows:  

Mr. [the Veteran] has had problems with trigger 
fingers.  This problem is a direct result of 
working on jet engines.  

Dr. N.M.N.'s medical opinion is afforded very limited weight 
because her opinion is merely a fact and a conclusion without 
any rationale.  

Dr. G.M.L. recited the Veteran's medical history related to 
his claimed disability as gleaned from the Veteran and from 
the claims file.  This included a recitation of the Dr. 
N.M.N.'s March 2006 statement.  He also documented his 
examination of the Veteran's hands and found that the Veteran 
had mild bilateral trigger fingers related to the long 
(middle) finger.  Of note is that neither this examiner nor 
any other medical professional has ever noted a disability 
specific to any other finger.  Dr. G.M.L. diagnosed diffuse 
moderate osteoarthritis of the hands with associated mild 
triggering long finger of both hands.  

Dr. G.M.L. stated that, based on the Veteran's history and 
examination, the Veteran's diffuse moderate osteoarthritis of 
the hands with associated mild triggering long finger of both 
hands was not the result of trauma while in the service.  Dr. 
G.M.L. provided a rational for his opinion, stating that the 
Veteran's hand and finger disabilities are consistent with 
familial osteoarthritis, which he described as a combination 
of genetic predisposition and normal aging.  He also stated 
that there is no indication in the orthopaedic literature 
that the Veteran's type of work would lend support to trigger 
fingers.  

Dr. G.M.L.'s medical opinion is afforded considerable weight.  
He explained the most likely cause for the Veteran's claimed 
disability and explained that the medical literature did not 
support attribution of the disability to the Veteran's type 
of work.  Because Dr. G.M.L. specifically referred to Dr. 
N.M.N.'s statement, the Board finds that Dr. G.M.L.'s 
reference to work is a reference to the Veteran's work as an 
aircraft mechanic, not his more recent sedentary occupation.  

The Board has taken into consideration the Veteran's 
testimony that his hands and fingers began to hurt and lock 
during service, that he discussed this with the medical 
professional who conducted his separation examination, and 
that he continued to have these problems after service.  
Hearing transcript at 3, 6, 8, and 23.  As between the 
Veteran's report and the information in the service treatment 
records and lack of evidence of finger or hand symptoms prior 
to 1992, the Board finds the latter more probative as to when 
any symptoms of the Veteran's current disability manifested.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran); see also Maxson v. West, 12 Vet. App. 453, 
459 (1999) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).  

Also considered is the Veteran's November 2005 letter in 
which he reported that a physician at Jewett Orthopaedic 
Clinic had informed him that the cause of his finger 
disability was most likely related to extensive and repeated 
use of his hands in heavy work activities.  He repeated this 
assertion during the Board hearing.  Hearing transcript at 
11.  The evidence received from Jewett Orthopaedic Clinic 
makes no mention of a cause of the Veteran's finger 
disability.  As between the clinical records and the 
Veteran's recollection of what a physician told him, the 
Board finds the clinical records more probative as to whether 
a physician at the Jewett Orthopaedic Clinic opined as the 
cause of the Veteran's finger disability.  This is because, 
in contrast to the clinical records, the statement related by 
the Veteran is subject to corruption by his interest in 
obtaining benefits.  See Caluza as v. Brown, 7 Vet. App. 498, 
511 (1995) (providing that the credibility of a witness can 
be impeached by a showing of interest).  

Of note is that the Veteran also testified that he does not 
have arthritis.  Id. at 17.  X-ray evidence from the November 
2007 examination included an impression of mild diffuse 
arthritis of both hands.  Clearly, the Veteran's own opinions 
as to what medical conditions he has are not competent 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

The preponderance of evidence of record demonstrates that 
disability of the Veteran's bilateral middle and ring fingers 
is unrelated to his military service.  Hence, his appeal must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was partially satisfied by way 
of a letters sent to the Veteran in February 2006 and October 
2006.  In the preadjudicatory February 2006 letter, the RO 
informed the Veteran of the basis of the earlier denial of 
his claim, the definition of new and material evidence, and 
that new and material evidence was needed to reopen the 
claim.  In the October 2006 letter, the RO informed the 
Veteran as to how VA assigns disability ratings and effective 
dates in the event that a claim is granted.  Neither letter 
informed the Veteran of the evidence needed to substantiate 
the claim in the event that the claim was reopened.  

The timing error as to the notice regarding disability 
ratings and effective dates was cured because, following the 
October 2006 letter, the Veteran had a meaningful opportunity 
to participate effectively in the processing of his claim and 
the claim was readjudicate by the RO's issuance of a 
Statement of the Case in May 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Although the defect in notice as to evidence needed to 
substantiate the underlying claim for service connection 
remains, not all defects require that the Board delay 
adjudication of the appeal so that corrective notice can be 
provided to the Veteran.  Rather, such delay for corrective 
notice is only necessary if the defects in notice have been 
prejudicial to the claimant.  See Shinseki v. Sanders 129 
S.Ct. 1696 (2009); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  To have been prejudicial to the claimant, 
the defects in notice must be shown to have affected the 
essential fairness of the adjudication.  Shinseki v. Sanders 
129 S.Ct. 1696 (2009).

Here, the RO reopened the claim and decided the claim on the 
merits in the May 2007 Statement of the Case.  The reason for 
denial was the same in 2006 as it was in 2004, that the 
evidence did not support a finding that the Veteran's claimed 
disability was present during service or is related to his 
service.  There is no dispute as to whether the Veteran has a 
current disability.  The Veteran has argued and presented 
evidence in an effort to establish that his claimed 
disability is related to or began in service.  He has 
indicated that he did not seek treatment for his claimed 
disability during service.  See Hearing transcript at 5.  
Sending the Veteran a letter now to tell him to provide 
information or evidence showing that his claimed disability 
is related to service would serve no useful purpose.  

Additionally, the RO provided the Veteran with the text of 
the regulations governing service connection.  While that 
notice did not include reference to 38 C.F.R. § 3.307 and § 
3.309 as those sections address presumptive service 
connection for arthritis, the Veteran's claim did not mention 
arthritis and there was no showing of arthritis of the hands 
until November 2007, therefore such notice would not have 
been required.  For these reasons the Board finds that no 
prejudice has resulted to the Veteran due to the defect in 
notice still present in this case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
evidence identified by the Veteran or his representative.  
Treatment records and/ or letters from Dr. N.M.N., Space 
Coast Orthopedic Center, and Jewett Orthopaedic Clinic are 
associated with the claims file.  In July 2004, VA received a 
letter from a former employer of the Veteran, L.M., stating 
that the company did not have medical evidence in its files 
relevant to the request for records.  The August 2004 rating 
decision informed the Veteran of that letter.  An opportunity 
to set forth his contentions was provide to the Veteran 
during the hearing before the undersigned Veterans Law Judge.  
A VA examination was conducted in November 2007 and an expert 
opinion was obtained.  The examination and opinion are 
adequate for the Board to decide this case.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a disability of the 
middle and ring fingers of each hand is reopened.  

Service connection for a disability of the middle and ring 
fingers of each hand is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


